       Case 1-19-42769-nhl          Doc 6      Filed 05/06/19      Entered 05/06/19 16:05:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------- x
In re:                                                            : Chapter 11
                                                                  :
VIRGINIA TRUE CORPORATION,                                        : Case No. 19-42769 (NHL)
                                                                  :
                           Debtor.                                : Joint Administration Requested
 ---------------------------------------------------------------- x

                          NOTICE OF APPEARANCE AND
                   REQUEST FOR SERVICE OF NOTICES AND PAPERS

        PLEASE TAKE NOTICE that Troutman Sanders LLP hereby appears as counsel for

Domenick Cipollone and Anthony Cipollone, and hereby requests, pursuant to Rules 2002 and

9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section

1109(b) of title 11 of the United States Code, 11 U.S.C. §101, et seq. (the “Bankruptcy Code”),

that all notices given or required to be given and all papers served or required to be served in

these cases also be given to and served at the following addresses and facsimile numbers:

                               Brett D. Goodman
                               Andrew L. Buck
                               TROUTMAN SANDERS LLP
                               875 Third Avenue
                               New York, NY 10022
                               Tel: (212) 704-6000
                               Fax: (212) 704-6288
                               Email: andrew.buck@troutman.com

                               Richard E. Hagerty
                               TROUTMAN SANDERS LLP
                               401 9th Street, N. W., Suite 1000
                               Washington, D.C. 20004
                               Tel: (202) 274-2950
                               Fax: (202) 274-2994
                               Email: Richard.hagerty@troutman.com

        PLEASE TAKE FURTHER NOTICE, that pursuant to the Bankruptcy Code, the

Bankruptcy Rules, and the Local Rules of this Court, the foregoing request also includes, without
       Case 1-19-42769-nhl         Doc 6     Filed 05/06/19     Entered 05/06/19 16:05:09




limitation, any notice, application, proposed order, complaint, demand, hearing, motion, petition,

pleading, or request, whether formal or informal, whether oral or written, and whether

transmitted or conveyed by mail, delivery, telephone, telegraphic, telex or otherwise filed, which

may affect or seek to affect the above-captioned Debtors. Please add the foregoing addresses to

such mailing matrix as may be used for all purposes in these cases.

       PLEASE TAKE FURTHER NOTICE, that, this Notice of Appearance and Request for

Service of Notices and Papers or any subsequent appearance, pleadings, claim or suit shall not be

deemed or construed to be a waiver of (i) the right to have final orders in non-core matters

entered only after a de novo review by a District Court Judge; (ii) the right to trial by jury in any

proceeding so triable in these cases (iii) the right to have the reference withdrawn by the District

Court in any matter subject to mandatory or discretionary withdrawal; or (iv) any other rights,

claims, actions, defenses, setoffs, or recoupments to which the above-named entities are or may

be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.

Dated: New York, New York
       May 6, 2019
                                                       TROUTMAN SANDERS LLP

                                                       By: /s/ Andrew L. Buck
                                                              Brett D. Goodman
                                                              Andrew L. Buck
                                                              875 Third Avenue
                                                              New York, New York 10022
                                                              Tel.: (212) 704-6000
                                                              Fax: (212) 704-6288

                                                       Attorneys for Domenick Cipollone and
                                                       Anthony Cipollone




                                                   2
